RESPONSE TO AMENDMENT

Claims 1-20 are pending in the application.  

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Larios (U.S. Pat. Pub. 2015/0360449) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071).
Regarding claim 1, Larios teaches an article (Paragraph [0070]) comprising a microporous film (Abstract) comprising a polymeric composition (Abstract) and a filler (Paragraph [0073]), wherein the film has an average water vapor transmission rate of at least about 20,000 grams H2O/24-hour/m2 (about 500 to 20,000 grams/m2-24 hours, Paragraph [0073]) and a basis weight of from about 5 gsm to about 50 gsm (10-20 gsm, Paragraph [0009]), and wherein the polymeric composition comprises less than 50% elastomeric polymer (elastomers can be used as a compatibilizer agent but are not required, Paragraphs [0008] and [0058]; therefore, less than 50% of the polymeric composition would be elastomeric polymer).  Larios further teaches the microporous film is use for disposable absorbent articles such as diapers, training pants, incontinence products, and the like (Paragraph [0070]).
Larios teaches a hydrostatic head pressure above 70 mbar (Paragraph [0010]) but fails to teach a hydrostatic head pressure of at least about 300 mbar.
Paragraph [0076]) used for absorbent articles, such as diapers, training pants, incontinence products, and the like (Paragraph [0011]), wherein the film has a hydrostatic head pressure of from about 200 cm to about 1000 cm (about 196 to about 981 mbar) (Paragraph [0013]) which allows the film to insulate a surface from water penetration (Paragraph [0013]).
Larios and Topolkaraev are both related to microporous films used for absorbent articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the microporous film of Larios have a hydrostatic head pressure of from about 200 cm to about 1000 cm as taught by Topolkaraev in order to allow the film to insulate a surface from water penetration.
Regarding claim 2, Larios teaches wherein the polymeric composition comprises polyethylene, polypropylene, or mixtures thereof (Abstract).
Regarding claim 3, Larios teaches wherein the filler comprises calcium carbonate (Paragraph [0073]).
Regarding claim 5, Larios teaches wherein the film has an impact strength of at least 40 g (greater than 140 g, Paragraph [0009]).
Regarding claim 6, Larios fails to teach wherein at least one surface of the film is printed with at least one ink.
Topolkaraev teaches that various finishing steps known in the art, such as printing graphics, may be performed on the film (Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one surface of the film of Larios being printed with graphics as taught by Topolkaraev as a known finishing step in the art.

Topolkaraev teaches the film is embossed in order to impart a pattern to the film (Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Larios be embossed as taught by Topolkaraev in order to impart a pattern to the film.
Regarding claim 8, Larios teaches wherein the film is bonded to at least one substrate to form a laminate (Paragraph [0010]).
Regarding claim 9, Larios teaches wherein the film is bonded to the substrate with an adhesive (Paragraph [0003]).
Regarding claim 10, Larios teaches wherein the film is ultrasonically bonded to the substrate (Paragraph [0010]).
Regarding claim 11, Larios teaches wherein the laminate is substantially free of adhesive since ultrasonic bonding is used to bond the film to the substrate, no adhesive would be utilized.

Claims 1-3, 6-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becke (WO 2007/081548) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071).
Regarding claims 1 and 15, Becke teaches an article (Paragraph [0040]) comprising a microporous film (Abstract), which can be used for absorbent articles such as diapers, incontinent products, and feminine hygiene products (Paragraph [0040]), comprising a polymeric composition (Abstract) and a filler (Abstract), wherein the polymeric composition comprises at least 30% filler (40-60% by weight filler, Paragraph [0025]), wherein the film has 2O/24-hour/m2 (at least 10,000 grams per square meter per day, Abstract, Paragraph [0037]) and a basis weight of from about 5 gsm to about 50 gsm (less than about 75 gsm, Paragraph [0028]), and wherein the polymeric composition comprises less 50% elastomeric polymer (the polymeric composition does not have to contain elastomeric polymers as polyethylene and polypropylene can be used alone or in combination, Paragraphs [0021]-[0022]).
Becke fails to teach a hydrostatic head pressure of at least about 300 mbar.
Topolkaraev teaches a microporous film (Paragraph [0076]) used for absorbent articles, such as diapers, training pants, incontinence products, and the like (Paragraph [0011]), wherein the film has a hydrostatic head pressure of from about 200 cm to about 1000 cm (about 196 to about 981 mbar) (Paragraph [0013]) which allows the film to insulate a surface from water penetration (Paragraph [0013]).
Becke and Topolkaraev are both related to microporous films used for absorbent articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the microporous film of Becke have a hydrostatic head pressure of from about 200 cm to about 1000 cm as taught by Topolkaraev in order to allow the film to insulate a surface from water penetration. 
Regarding claim 2, Becke teaches wherein the polymeric composition comprises polyethylene, polypropylene, or mixtures thereof (Paragraphs [0021]-[0022]).
Regarding claim 3, Becke teaches wherein the filler comprises calcium carbonate (Paragraph [0023]).
Regarding claim 6, Becke fails to teach wherein at least one surface of the film is printed with at least one ink.
Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one surface of the film of Becke being printed with graphics as taught by Topolkaraev as a known finishing step in the art.
Regarding claim 7, Becke fails to teach wherein the film is embossed.
Topolkaraev teaches the film is embossed in order to impart a pattern to the film (Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Becke be embossed as taught by Topolkaraev in order to impart a pattern to the film.
Regarding claims 8 and 16, Becke teaches wherein the film is bonded to at least one substrate to form a laminate (Paragraph [0040]).
Regarding claims 9 and 17, Larios teaches wherein the film is bonded to the substrate with an adhesive (Paragraph [0040]).
Regarding claims 11 and 19, Becke teaches wherein the laminate is substantially free of adhesive (thermal bonding would use no adhesive, Paragraph [0040]).
Regarding claim 12, Becke teaches an article (Paragraph [0040]) comprising a microporous film (Abstract), which can be used for absorbent articles such as diapers, incontinent products, and feminine hygiene products (Paragraph [0040]), comprising a polymeric composition (Abstract) and a filler (Abstract), wherein the film has an average water vapor transmission rate of at least about 16,000 grams H2O/24-hour/m2 (at least 10,000 grams per square meter per day, Abstract, Paragraph [0037]) and a basis weight of from about 5 gsm less than about 75 gsm, Paragraph [0028]), and wherein the multilayer film has three layers in an ABA arrangement (core layer and two outer skin layers, Paragraph [0028]), the B layer (core layer, Paragraph [0028]) comprises polyethylene, polypropylene, and calcium carbonate (thermoplastic polymer(s) and filler, Paragraph [0028]; thermoplastic polymers can be a blend of polyethylene and polypropylene, Paragraph [0022]; the filler can be calcium carbonate, Paragraph [0023]) and the A layers (skin layers, Paragraph [0028]) comprise polyethylene and calcium carbonate (skin layers can have the same or different composition as that of the core, i.e. thermoplastic polymer(s) and filler, Paragraph [0028]; thermoplastic polymer can just be polyethylene, Paragraph [0022]; the filler can be calcium carbonate, Paragraph [0023]).
Becke fails to teach a hydrostatic head pressure of at least about 300 mbar.
Topolkaraev teaches a microporous film (Paragraph [0076]) used for absorbent articles, such as diapers, training pants, incontinence products, and the like (Paragraph [0011]), wherein the film has a hydrostatic head pressure of from about 200 cm to about 1000 cm (about 196 to about 981 mbar) (Paragraph [0013]) which allows the film to insulate a surface from water penetration (Paragraph [0013]).
Becke and Topolkaraev are both related to microporous films used for absorbent articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the microporous film of Becke have a hydrostatic head pressure of from about 200 cm to about 1000 cm as taught by Topolkaraev in order to allow the film to insulate a surface from water penetration.
Regarding claims 13 and 14, Becke teaches wherein each of the A layers comprises at least 20% calcium carbonate (40-60% by weight filler, Paragraph [0025]) and wherein each of if the filler is present in an amount of 40-60% by weight, the thermoplastic polymer, i.e. polyethylene, is present in an amount of 40-60% by weight).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Larios (U.S. Pat. Pub. 2015/0360449) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071) and further in view of Morman (U.S. Pat. Pub. 2004/0053010).
Larios and Topolkaraev are relied upon as discussed above.
Regarding claim 4, Larios in view of Topolkaraev fails to teach wherein the film has at least one of a machine-direction load at 10% strain of at least about 350 g/in or a cross-direction load at 10% strain of at least about 150 g/in.
Morman teaches a microporous film (non-elastic film layer, Paragraph [0035]) comprising a polymeric composition (Paragraph [0029]) and a filler (Paragraph [0035]) which can be used in a diaper waistband (Paragraph [0051]) and has a cross direction load at 10% strain of 60 g/mil (60,000 g/in) (Paragraph [0076]).  Morman teaches that having appropriate transverse dimension (TD) extensibility (exemplified as cross direction load at 10% strain, Paragraph [0076]) allows the waistband to be attached/incorporated in a non-stretched configuration during diaper production, significantly simplifying the converting process and the resulting waistband will also stretch, recover, and seal around the baby’s waist much better (Paragraph [0051]).
Larios and Morman both relate to microporous films used in diaper applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the film of Larios in view of Topolkaraev have a cross-direction load at 10% .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Becke (WO 2007/081548) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071) and further in view of Morman (U.S. Pat. Pub. 2004/0053010).
Becke and Topolkaraev are relied upon as discussed above.
Regarding claim 4, Becke in view of Topolkaraev fails to teach wherein the film has at least one of a machine-direction load at 10% strain of at least about 350 g/in or a cross-direction load at 10% strain of at least about 150 g/in.
Morman teaches a microporous film (non-elastic film layer, Paragraph [0035]) comprising a polymeric composition (Paragraph [0029]) and a filler (Paragraph [0035]) which can be used in a diaper waistband (Paragraph [0051]) and has a cross direction load at 10% strain of 60 g/mil (60,000 g/in) (Paragraph [0076]).  Morman teaches that having appropriate transverse dimension (TD) extensibility (exemplified as cross direction load at 10% strain, Paragraph [0076]) allows the waistband to be attached/incorporated in a non-stretched configuration during diaper production, significantly simplifying the converting process and the resulting waistband will also stretch, recover, and seal around the baby’s waist much better (Paragraph [0051]).
Becke and Morman both relate to microporous films used in diaper applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becke (WO 2007/081548) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071) and further in view of Larios (U.S. Pat. Pub. 2015/0360449).
Becke and Topolkaraev are relied upon as discussed above.
	Regarding claims 10 and 18, Becke teaches the films can be laminated to one or more support layers using convention adhesive bonding (Paragraph [0040]).
	Becke in view Topolkaraev fails to teach wherein the film is ultrasonically bonded to the substrate.
Larios teaches an article (Paragraph [0070]) comprising a microporous film (Abstract) comprising a polymeric composition (Abstract) and a filler (Paragraph [0073]), wherein the film has an average water vapor transmission rate of at least about 20,000 grams H2O/24-hour/m2 (about 500 to 20,000 grams/m2-24 hours, Paragraph [0073]) and a basis weight of from about 5 gsm to about 50 gsm (10-20 gsm, Paragraph [0009]), and wherein the polymeric composition comprises less than 50% elastomeric polymer (elastomers can be used as a compatibilizer agent but are not required, Paragraphs [0008] and [0058]; therefore, less than 50% of the polymeric composition would be elastomeric polymer).  Larios further teaches the microporous film is use for disposable absorbent articles such as diapers, training pants, Paragraph [0070]).  Larios additionally teaches wherein the film can be ultrasonically bonded or adhesive bonded to the substrate (Paragraphs [0010] and [0065]).
Larios shows that ultrasonic bonding and adhesive bonding are equivalent methods in the art to bond a microporous film used in disposable absorbent articles to a support.  Therefore, because these two methods were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute ultrasonic bonding for adhesive bonding.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 3, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that there are no teachings in Larios that would lead a person of ordinary skill in the art to arrive at a film having a WVTR of at least 20,000 grams/m2-24 hours.
However, in Paragraph [0073], Larios that breathable film may be obtained by adding filler, such as calcium carbonate, and that enhanced moisture permeation, such as up to 20,000 grams/m2-24 hours, is the result of microporous morphology and depends on the level of calcium carbonate and stretching.  Therefore, Larios does provide teachings that would lead a person of ordinary skill in the art to arrive at a film having a WVTR of at least 20,000 grams/m2-24 hours.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that the data in Fig. 2 is “what would typically be expected in such films, namely, that as the breathability increases, the leakage increases as well, as shown by the decreasing hydrohead pressures” and that the film made according to the instant application do 
	However, the data provided in Fig. 1 of the instant specification and being used to show unexpected results is not commensurate in scope with the claims.  In Paragraph [0066] of the published instant specification, Applicant states that Fig. 1 depicts a graph showing the relationship of breathability and leakage of representative film of the present invention and that all film had a composition similar to samples 1-11 in Table 1 and a basis weight of 18 gsm.  For samples 1-11, Applicant states that the polymeric films having a specific composition of 57% polyethylene, 38% calcium carbonate, and 5% processing aids and the basis weights vary from 8-32 gsm (Paragraph [0065] and Table 1).  The data shown in Fig. 1 is based on a very specific composition with a very specific basis weight whereas the claims are much broader in scope.  Additionally, if all of the films represented in Fig. 1 had a composition similar to samples 1-11 and the same basis weight, then there are other parameters that account for the variation in the resultant properties, such as amount stretching or processing conditions, which are not described for these films.
	Additionally, the data for the prior art films shown in Fig. 2 is not commensurate in scope with the prior art rejections.  Applicant states that Fig. 2 shows the same measurements of WVTR and hydrohead obtained from commercially available films of the prior art and that the films had a composition similar to samples 1-11 in Table 1, a basis weight of about 18 gsm, and Paragraph [0067]).  Specifics on the commercially available films, such as where they were obtained, are not provided nor are processing conditions used to obtain the prior art films.  There is not enough data to determine exactly what films the instant invention is being compared to.
As such, there is not enough data provided compared to the broadness of the claims for one to determine whether the films produce unexpected results.
Applicant argues that Becke only teaches a WVTR of “at least 10,000 grams/m2-24 hours” and therefore does not teach the claimed “at least 20,000 grams/m2-24 hours”.  However, the ranges overlap and there is nothing in Becke that would suggest it could not have a WVTR of at least 20,000 grams/m2-24 hours.  Therefore, Applicant’s arguments are deemed unpersuasive. 
Applicant argues that the Office Action fails to establish a prima facie case of obviousness because the Office Action asserts a conclusory statement that a person of ordinary skill in the art considering the primary reference would just “have” the hydrostatic head pressure from Topolkaraev and that such an assertion is unsupported in the Office Action and in the cited references.  Applicant further argues that the Office Action fails to provide an explicit analysis of how to modify Becke with Topolkaraev to arrive at the films in the amended claims.
As discussed above, Topolkaraev teaches a microporous film (Paragraph [0076]) used for absorbent articles, such as diapers, training pants, incontinence products, and the like (Paragraph [0011]), wherein the film has a hydrostatic head pressure of from about 200 cm to about 1000 cm (about 196 to about 981 mbar) (Paragraph [0013]) which allows the film to insulate a surface from water penetration (Paragraph [0013]).  Becke fails to teach a hydrostatic head pressure of at least about 300 mbar.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the film of Becke have a Abstract) and that this nanoinclusion additive produces a nanoporous network after the film is stretched (Paragraph [0011]-[0012]) where the nanoporous network helps restrict the flow of fluids through the film, i.e. obtain the claimed hydrostatic head pressure.  Becke teaches a similar process, but instead of a nanoporous network, a microporous network is formed (Abstract).  Therefore, based on the teachings of both Topolkaraev and Becke, one of ordinary skill in the art would have known to potentially include nanoinclusions in the film of Becke as taught by Topolkaraev in order to additionally form a nanoporous network that would help restrict the flow of fluids in the film.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues Becke teaches that an amount of filler less than about 30% by weight may not be sufficient to impart breathability to the film but in contrast, Topolkaraev does not teach or suggest such levels of filler.  Applicant argues that in Paragraph [0059], Topolkaraev provides that although inorganic oxide filler may be present at less than about 1 wt.%, the “thermoplastic composition may be generally free of … pore-initiating inorganic oxide fillers.”  Applicant further argues that because the teachings of Becke and Topolkaraev are in direct contrast regarding fillers, a person of ordinary skill in the art would be discouraged from combining the references.
However, in Paragraph [0059], Topolkaraev further states that “Nevertheless, in certain embodiments, higher amounts of blowing agents and/or fillers may be employed in the thermoplastic composition if so desired”.  Therefore, the teachings of Topolkaraev are not in 
In regards to the Declaration filed November 3, 2021, the Declaration is merely an opinion as it simply reiterates Applicant’s arguments in their Remarks filed November 3, 2021 and does not provide any additional data.  As discussed above, the data provided in Fig. 1 of the instant specification and being used to show unexpected results is not commensurate in scope with the claims and the data for the prior art films shown in Fig. 2 is not commensurate in scope with the prior art rejections.  As such, there is not enough data provided compared to the broadness of the claims for one to determine whether the films produce unexpected results nor is the Declaration persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
January 26, 2022